t c summary opinion united_states tax_court kathleen patricia peters petitioner v commissioner of internal revenue respondent docket no 4854-01s filed date jonathan p decatorsmith for petitioner sean r gannon for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for the taxable years and the issue for decision is whether petitioner is entitled to full or partial relief from joint_and_several_liability under sec_6015 for the deficiencies and penalties determined by respondent background some of the facts have been stipulated and are so found the stipulations of fact and those attached exhibits which were admitted into evidence are incorporated herein by this reference petitioner resided in buffalo grove illinois on the date the petition was filed in this case petitioner has a high school education over the years she has worked in a variety of areas including retail sales bartending and secretarial work during the years in issue she was employed on a part-time basis by several employers including a bed and breakfast an eye doctor and a law office petitioner earned approximately dollar_figure in and approximately dollar_figure in ‘petitioner does not challenge respondent’s determinations in the notice_of_deficiency concerning the underlying deficiencies at that time petitioner was also receiving child_support from her son’s father petitioner and her former husband william k elesh were married in shortly after marrying mr elesh petitioner moved with him from illinois to wisconsin during their marriage petitioner and mr elesh maintained separate bank accounts and credit cards and petitioner was not included in any of the financial matters conducted by mr elesh such as the purchase of their family home during the years in issue mr elesh was an engineer and was employed as an executive earning approximately dollar_figure per year petitioner was responsible for purchasing certain household needs such as groceries and landscaping items petitioner would use her own earnings and the child_support payments for these expenses and on occasion she would also charge the expenses to credit cards which she was responsible for paying however mr elesh occasionally would reimburse her for some of these expenses and make payments on her credit cards he also provided petitioner with a car and he routinely paid for certain household expenses such as the mortgage utilities and car insurance petitioner did not make any charitable_contributions in either or and she was unaware if mr elesh made any such contributions during the years in issue mr elesh owned a residential rental unit in buffalo grove illinois which he rented to petitioner’s q4e- daughter he purchased the unit with proceeds from the sale of another property he had previously owned petitioner and mr klesh were divorced in late for each of the years in issue petitioner filed a joint federal_income_tax return with mr elesh the returns were prepared by donahue’s accounting tax service the return preparer was hired by mr elesh and petitioner had little or no contact with him although petitioner did not review the tax returns for the years in issue she signed both of them petitioner and mr elesh claimed deductions for charitable_contributions made in cash of dollar_figure in and dollar_figure in they also deducted losses from the rental property occupied by petitioner’s daughter of dollar_figure in and dollar_figure in in the statutory_notice_of_deficiency respondent disallowed the claimed cash charitable_contribution deductions because they were not verified as paid respondent disallowed a portion of the rental loss deduction and the entire rental loss deduction based on their status as passive_activity_losses in addition respondent determined that petitioner and mr elesh were liable for accuracy-related_penalties under sec_6662 a with respect to the entire amount of the underpayments in and petitioner and mr elesh also claimed noncash charitable_contribution deductions of dollar_figure in and dollar_figure in these deductions were not disallowed by respondent - discussion spouses who file a joint federal_income_tax return generally are jointly and severally liable for the payment of the tax_shown_on_the_return or found to be owing sec_6013 115_tc_183 affd 282_f3d_326 5th cir cheshire i however relief from joint_and_several_liability is available to certain taxpayers under sec_6015 there are three avenues for relief under this section-- sec_6015 sec_6015 and sec_6015 sec_6015 relief sec_6015 provides full or apportioned relief from joint_and_several_liability for an understatement_of_tax ona joint_return if among other requirements the taxpayer requesting relief establishes that in signing the return he or she did not know and had no reason to know of the understatement_of_tax on the return sec_6015 c b generally the spouse seeking relief has reason to know of the understatement if she has reason to know of the transaction that gave rise to the understatement 118_tc_106 however the court_of_appeals for the seventh circuit has adopted what has been labeled a more lenient sbut for the provisions of sec_7463 the decision in this case would be appealable to the u s court_of_appeals for the seventh circuit see sec_7482 a this court generally applies the law in a manner consistent with the continued -- - approach in cases involving erroneous deductions versus cases involving omission_of_income id pincite that court has stated that a spouse is entitled to relief from joint liability where she establishes that she did not know and did not have reason to know that the deduction would give rise to a substantial_understatement 74_f3d_1528 7th cir revg and remanding tcmemo_1994_ quoting 887_f2d_959 9th cir revg an oral opinion of this court the court went on to state when evaluating whether the taxpayer had reason to know the circuits agree that a court must follow an objective reasonable taxpayer standard a spouse has reason to know if a reasonably prudent person under the circumstances of the taxpayer claiming innocent spouse relief could be expected to know at the time of signing the return that the tax_return contained a substantial_understatement or that further investigation was warranted x hence the court’s analysis must focus on whether the spouse had sufficient knowledge of the facts underlying the continued holdings of the court_of_appeals to which an appeal of its decision lies see 54_tc_742 affd 445_f2d_985 10th cir even in cases subject_to sec_7463 the court in resser was interpreting former sec_6013 which was repealed and replaced with current sec_6015 by the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 sec_6015 b does not contain the reguirement of former sec_6013 that the understatement be substantial despite this and other minor differences between the two provisions resser and other cases interpreting former sec_6013 remain instructive in analyzing cases under sec_6015 114_tc_276 claimed deductions such that a reasonably prudent person in the taxpayer’s position would question seriously whether the deductions were phony id quoting 872_f2d_1499 11th cir affg t c memo factors relevant in this analysis include the taxpayer’s level of education the taxpayer’s involvement in her family’s financial activities any substantial unexplained increase in the family’s standard of living and evasiveness and deceit by the taxpayer’s spouse concerning the family’s finances id regardless of the standard used in analyzing whether a taxpayer had reason to know of an understatement it is well settled that ignorance of the law is not a defense for a taxpayer seeking sec_6015 relief 292_f3d_800 d c cir affg tcmemo_2000_332 282_f3d_326 5th cir affg 115_tc_183 cheshire ii price v commissioner supra pincite where a taxpayer knows virtually all of the facts of the transaction underlying the deduction she is left with no option but to rely solely upon ignorance of law as a defense price v commissioner supra pincite consequently regardless of whether the taxpayer possesses knowledge of the tax consequences of the item at issue she is considered as a matter of law to have reason to know of the substantial --- - understatement and thereby is effectively precluded from establishing to the contrary id petitioner is not entitled to relief from joint_and_several_liability under sec_6015 with respect to the disallowed rental loss deductions we find that petitioner was fully aware of all the underlying factual circumstances concerning the rental of the condominium unit to her own daughter petitioner argues that while she may have known of the rental income she did not have any knowledge concerning the rental expenses which led to the losses contrary to petitioner’s assertion the disallowed loss deductions were the result of the application of the sec_469 passive_activity_loss rules not the claimed expense deductions---respondent has not challenged the legitimacy of the expenses themselves thus petitioner’s request for relief essentially is based upon ignorance of the law namely ignorance of the passive_activity_loss limitations of sec_469 ignorance of the law is not a basis for sec_6015 relief mitchell v commissioner supra cheshire ii supra price v commissioner supra with respect to the disallowed charitable_contribution deductions petitioner did not make a significant contribution herself she was unaware of a single contribution made by mr elesh and her characterization of mr elesh at trial was of someone very unlikely to make such large cash contributions - thus petitioner had sufficient knowledge of the facts underlying the claimed deductions such that a reasonably prudent person in the taxpayer’s position would question seriously whether the deductions were phony resser v commissioner supra pincite quoting stevens v commissioner supra pincite although petitioner had only a high school education and was not involved in mr eklesh’s finances we find that under the circumstances of this case her education and involvement with the finances would not have been a factor in concluding that the large amount of cash charitable_contributions reported on the return had not been made sec_6015 relief sec_6015 provides proportionate relief through allocation of a deficiency between individuals who filed a joint_return and who are no longer married who are legally_separated or who have been living apart for the preceding months among other limitations relief under sec_6015 with respect to an item giving rise to a deficiency is not available to a taxpayer who had actual knowledge of the relevant item giving rise to the deficiency or portion thereof sec_6015 c in the context of a disallowed deduction actual knowledge is present if the taxpayer had actual knowledge of the factual circumstances which made the item unallowable as a deduction 116_tc_198 knowledge of the - tax consequences resulting from the factual circumstances is not required id pincite respondent bears the burden of proving that the taxpayer requesting sec_6015 relief had the relevant actual knowledge sec_6015 c king v commissioner supra pincite with respect to the disallowed rental loss deductions petitioner is not entitled to relief from joint_and_several_liability under sec_6015 as discussed above petitioner was fully aware of all the underlying factual circumstances concerning the rental of the condominium unit to her own daughter see king v commissioner supra consequently petitioner had actual knowledge of the factual basis for the denial of the deductions and she cannot rely on ignorance of the law for relief from liability id mitchell v commissioner supra cheshire ii supra cheshire i supra pincite price v commissioner supra see also sec_1_6015-3 b income_tax regs tf a deduction is fictitious or inflated the irs must establish that the requesting spouse actually knew that the expenditure was not incurred or not incurred to that extent this regulation does not apply in the present case because it is effective only with respect to requests for sec_6015 relief made on or after date sec_1_6015-9 income_tax regs ‘the requirement that a taxpayer not have actual knowledge of an item is eliminated where the taxpayer signs the return under duress sec_6015 c in her trial memorandum petitioner hints that she was under duress when signing the returns for the reasons discussed more fully below we find that petitioner did not sign the returns under duress petitioner however is entitled to sec_6015 relief with respect to the disallowed charitable_contribution deductions we have accepted petitioner’s testimony that she did not read the returns that she was unaware of the deductions and that she was not involved in mr elesh’s finances because respondent has not shown that petitioner actually knew that the claimed deductions were false respondent has not shown that petitioner had actual knowledge that the disallowed charitable_contribution deductions would give rise to a deficiency sec_6015 c rowe v commissioner tcmemo_2001_325 taxpayer entitled to sec_6015 relief where she did not have actual knowledge of fabricated charitable_contribution deductions in the context of petitioner’s request for sec_6015 b relief respondent argues that the charitable_contribution deductions are attributable to erroneous items of both petitioner and mr elesh see sec_6015 b we infer that respondent’s position with respect to sec_6015 relief is that the charitable_contribution deductions should be allocated to both petitioner and mr elesh see sec_6015 d a ’ petitioner bears the burden of proving that the ‘see also sec_1_6015-3 iv income_tax regs erroneous deductions unrelated to a business or investment are also generally allocated to each spouse unless the evidence shows that a different allocation is appropriate see supra continued deduction should be allocated to mr elesh sec_6015 rowe v commissioner supra under the circumstances of this case we find that the record is sufficient to show that the entire amount of the deductions should be allocated to mr elesh while respondent argues that petitioner knew that mr elesh made cash contributions and that petitioner herself made cash contributions the record indicates that no such contributions were made by either individual because mr elesh alone was responsible for the deductions and because petitioner had no involvement with the preparation of the return we find that an allocation entirely to mr elesh is appropriate in this case sec_6015 relief the final avenue for relief under sec_6015 is the equitable relief which may be afforded by sec_6015 this relief is available to taxpayers who are not otherwise entitled to sec_6015 relief if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for any unpaid tax or deficiency or portion thereof sec_6015 f and because equitable relief is discretionary we review the commissioner’s denial of relief for an abuse of that discretion cheshire i supra pincite the commissioner’s exercise of discretion is entitled to due deference in order to continued note regarding the applicability of this regulation prevail the taxpayer must demonstrate that in not granting relief the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 91_tc_1079 because petitioner is entitled to sec_6015 relief with respect to the charitable_contribution deductions she is not eligible for equitable relief with respect to the resulting deficiencies sec_6015 we therefore only address equitable relief with respect to the rental loss deductions as directed by sec_6015 respondent has prescribed procedures in revproc_2000_15 2000_1_cb_447 that the commissioner will consider in determining whether an individual qualifies for relief under that section section dollar_figure of the revenue_procedure lists several nonexclusive factors to be considered in determining eligibility for relief in denying equitable relief respondent most heavily relied upon two of these factors----petitioner’s knowledge of the facts underlying the rental of the condominium unit to her daughter and petitioner’s receipt of a significant benefit from the understatement_of_tax as discussed above petitioner had full knowledge of the underlying facts concerning the rental of the condominium unit furthermore she made no effort to review the tax returns or otherwise verify their accuracy prior to signing them she -- argues that she was expressly prohibited from doing so by her former husband however petitioner did not establish that this was the case she testified at trial he mr elesh was very controlling he was very---bill is very soft-spoken but he’s very demanding as far as threatening is concerned he would threaten me a lot with things that he would shut off or turn off or not do and i was always very worried what was coming next he was very paranoid he was very secretive he was very cheap as far as not wanting to spend a dime on this or that like i said if i wanted to buy mulch for underneath the bushes i had to purchase it and he would threaten me and say if i see a bag of mulch in this house he said that phone’s getting shut off or you’re not going to pay for any of that food so if i went to the store to buy a bag of mulch for under the bushes i had to hide it in my trunk until after he was in bed then put it under the bush during the day concerning the filing of the tax returns petitioner testified year after year mr elesh would walk in around the same time and say sign this and he would put it in front of me he had a file folder and he would go like this and he’d say hurry up hurry up do it now do it now sign it i have to go i have to go and he would always do it when he was on his way to work in the morning and i would say well why don’t you leave it here overnight why didn’t you leave it here last night when you came home so i can read what this says and he would never let me look at it or read it he would--just do it now hurry hurry hurry i have to go sign it he told me that if i refused to sign he would turn off the electricity or turn off the phone or lots of other things if i didn’t do it and do it now -- - although finances and taxes may have been a contentious issue between petitioner and mr elesh we find that petitioner voluntarily chose not to review the returns prior to signing them we do not find credible petitioner’s testimony that she was significantly pressured by the alleged threats by mr elesh to discontinue telephone or electrical service to his own home petitioner testified that she didn’t really have any reason to worry about the items on the tax returns and that she wasn’t concerned about them other than the fact that i know you’re supposed to read something before you sign it in the end petitioner simply was not sufficiently concerned with the tax returns to review them or to question any items appearing thereon because petitioner had full knowledge of the underlying transaction and failed to review or otherwise verify the accuracy of the returns prior to signing them we do not find an abuse_of_discretion in respondent’s denial of equitable relief to petitioner negligence penalties finally we turn to the sec_6662 accuracy-related_penalties this court has held that it is an abuse_of_discretion to deny relief under sec_6015 in an addition_to_tax or penalty situation when on an individual basis the putative innocent spouse meets the statutory standard generally applied to all taxpayers that shows the addition_to_tax or penalty is inapplicable -- - cheshire i supra pincite see also rowe v commissioner supra sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 respondent determined that petitioner and mr elesh were jointly and severally liable for the penalty for an underpayment equal to the total amount of the deficiency in each year in issue negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess her proper tax_liability for the year id as discussed above the portion of the deficiencies attributable to the charitable_contribution deductions are to be allocated to mr elesh for purposes of sec_6015 relief we accordingly find that the portion of the sec_6662 a penalties determined in connection with these deductions is likewise to be allocated to mr elesh sec_6015 a with respect to the portions of the penalties relating to the rental loss deductions we find that respondent’s failure to relieve petitioner from joint_and_several_liability was not an abuse_of_discretion petitioner made no effort to assess her proper tax_liability for the years in issue and she did not act with reasonable_cause and in good_faith because she failed to review the returns which she signed thus because we would find petitioner to have been negligent with respect to the rental loss deductions outside the context of sec_6015 relief we find that respondent’s failure to grant relief with respect to the penalties was not an abuse_of_discretion reviewed and adopted as the report of the small_tax_case division decision will be entered under rule see also sec_1_6015-3 iv b income_tax regs ‘any accuracy-related or fraud penalties under sec_6662 or sec_6663 are allocated to the spouse whose item generated the penalty see supra note regarding the applicability of this regulation
